
  Georgia 1995 (rev. 2018)
  
  

  
  Subsequently amended 


Preamble


We, the citizens of Georgia - whose firm will it is to establish a democratic social order, economic freedom, and a legal and a social state; to secure universally recognised human rights and freedoms; and to enhance state independence and peaceful relations with other peoples - drawing on the centuries-old traditions of the statehood of the Georgian nation and the historical and legal legacy of the Constitution of Georgia of 1921, proclaim this Constitution before God and the nation.



Chapter One. General Provisions



Article 1. State sovereignty




1. Georgia is an independent, unified and indivisible state as confirmed by the Referendum of 31 March 1991 held in the entire territory of the country, including the Autonomous Soviet Socialist Republic of Abkhazia and the former Autonomous Region of South Ossetia, and by the Act of Restoration of State Independence of Georgia of 9 April 1991.




2. The territory of the state of Georgia was determined on 21 December 1991. The territorial integrity of Georgia and the inviolability of the state border is confirmed by the Constitution and laws of Georgia, and recognised by the world community of nations and by international organisations. The alienation of the territory of the state of Georgia shall be prohibited. The state border may be changed only by a bilateral agreement with a neighbouring state.



Article 2. State symbols




1. 'Georgia' is the name of the state of Georgia.




2. Tbilisi is the capital of Georgia.




3. The official language of Georgia shall be Georgian, and, in the Autonomous Republic of Abkhazia, also Abkhazian. The official language is protected by the organic law.




4. The state flag, the coat of arms, and the anthem of Georgia are established by the organic law, which shall be revised in accordance with the procedure established for revising the Constitution.



Article 3. Democracy




1. Georgia is a democratic republic.




2. People are the source of state authority. People exercise power through their representatives, as well as through referendums and other forms of direct democracy.




3. No one shall have the right to seize power. The current term of a body elected in general elections shall not be extended or reduced by the Constitution or law.




4. Political parties shall participate in the formation and exercise of the political will of the people. The activities of political parties shall be based on the principles of freedom, equality, transparency, and intra-party democracy.



Article 4. Legal state




1. Georgia is a legal state.




2. The State acknowledges and protects universally recognised human rights and freedoms as eternal and supreme human values. While exercising authority, the people and the State shall be bound by these rights and freedoms as directly applicable law. The Constitution shall not deny other universally recognised human rights and freedoms that are not explicitly referred to herein, but that inherently derive from the principles of the Constitution.




3. State authority shall be exercised based on the principle of the separation of powers.




4. State authority shall be exercised within the ambit of the Constitution and law. The Constitution of Georgia shall be the supreme law of the State. General rules for the adoption and issuance of legislative and other normative acts, and their hierarchy, shall be determined by the organic law.




5. The legislation of Georgia shall comply with the universally recognised principles and norms of international law. An international treaty of Georgia shall take precedence over domestic normative acts unless it comes into conflict with the Constitution or the Constitutional Agreement of Georgia.



Article 5. Social state




1. Georgia is a social state.




2. The State shall take care of strengthening the principles of social justice, social equality and social solidarity within society.




3. The State shall take care of the equitable socio-economic and demographic development in the entire territory of the country. Special conditions for the development of high mountain regions shall be determined by law.




4. The State shall take care of human health care and social protection, ensuring the subsistence minimum and decent housing, and protecting the welfare of the family. The State shall promote the employment of citizens. Conditions for providing the subsistence minimum shall be determined by law.




5. The State shall take care of environmental protection and the rational use of natural resources.




6. The State shall take care of the protection of national values, identity and cultural heritage, and of the development of education, science and culture.




7. The State shall take care of the development of sports, establishing a healthy lifestyle, and engaging children and youth in physical education and sports.




8. The State shall take care of maintaining and developing connections with the homeland for Georgian compatriots residing abroad.



Article 6. Economic freedom




1. Economic freedom is recognised and guaranteed.




2. The State shall take care of developing a free and open economy, and free enterprise and competition.




3. Abolishing the universal right to private property shall be prohibited.



Article 7. Basis of territorial arrangement




1. The following shall fall within the exclusive competence of the supreme state authorities of Georgia:







a.
legislation on human rights, Georgian citizenship, migration, entry into and exit from the country, and the temporary or permanent stay of aliens and stateless persons in Georgia;






b.
criminal, penitentiary, civil, intellectual property, administrative, labour and procedural legislation; legislation pertaining to land, minerals, and other natural resources; pharmaceutical legislation; legislation on obtaining the status of educational institution, and on accreditation, and academic degrees; and legislation on the National Academy of Sciences;






c.
foreign policy and international relations; foreign trade, customs and tariff regimes;






d.
state defence, military industry and arms trade; issues relating to war and truce; determining and introducing the legal regime of a state of emergency and martial law; the armed forces; courts and prosecution; state security; criminal police and investigation; the status, regime and protection of the state border; and a cordon sanitaire on the border;






e.
state finances and state loans; the printing and emission of money; and legislation on banking, credit, insurance, tax and trade of national significance;






f.
railways and motor roads of national significance; the integrated energy system and regime; communications; the status and protection of territorial waters, airspace, the continental shelf and the exclusive economic zone; aviation; the merchant fleet; ensigns; harbours of national significance; fishing in oceans and high seas; meteorology; environmental monitoring systems; standards and models; geodesy and cartography; determining the precise time; and state statistics.






2. The powers of the Autonomous Republic of Abkhazia and the Autonomous Republic of Ajara, and procedures for exercising such powers shall be determined by the constitutional laws of Georgia that are an integral part of the Constitution of Georgia.




3. The state territorial arrangement of Georgia shall be revised by a constitutional law of Georgia on the basis of the principle of the separation of powers after the complete restoration of the jurisdiction of Georgia over the entire territory of the country.




4. The citizens of Georgia shall regulate affairs of local importance through local self-government in accordance with the legislation of Georgia. The separation of the powers of state authority and self-governing units is based on the principle of subsidiarity. The State ensures that the financial resources of self-governing units correspond with their powers as determined by the organic law.




5. An exclusive economic zone shall be established in Anaklia on the basis of the organic law, where a special legal regime shall apply. Other exclusive economic zones with special legal regimes may also be established on the basis of the organic law.



Article 8. Relationship between the State and the Apostolic Autocephalous Orthodox Church of Georgia


Along with freedom of belief and religion, the State shall recognise the outstanding role of the Apostolic Autocephalous Orthodox Church of Georgia in the history of Georgia, and its independence from the State. The relationship between the state of Georgia and the Apostolic Autocephalous Orthodox Church of Georgia shall be determined by a constitutional agreement, which shall be in full compliance with the universally recognised principles and norms of international law in the area of human rights and freedoms.



Chapter Two. Fundamental Human Rights



Article 9. Inviolability of human dignity




1. Human dignity shall be inviolable and shall be protected by the State.




2. Torture, inhuman or degrading treatment, and the use of inhuman or degrading punishment shall be prohibited.



Article 10. Rights to life and physical integrity




1. Human life shall be protected. The death penalty shall be prohibited.




2. The physical integrity of a person shall be protected.



Article 11. Right to equality




1. All persons are equal before the law. Any discrimination on the grounds of race, colour, sex, origin, ethnicity, language, religion, political or other views, social affiliation, property or titular status, place of residence, or on any other grounds shall be prohibited.




2. In accordance with universally recognised principles and norms of international law and the legislation of Georgia, citizens of Georgia, regardless of their ethnic and religious affiliation or language, shall have the right to maintain and develop their culture, and use their mother tongue in private and in public, without any discrimination.




3. The State shall provide equal rights and opportunities for men and women. The State shall take special measures to ensure the essential equality of men and women and to eliminate inequality.




4. The State shall create special conditions for persons with disabilities to exercise their rights and interests.



Article 12. Right to free personal development


Everyone has the right to the free development of their personality.



Article 13. Human liberty




1. Human liberty shall be protected.




2. The deprivation or other restrictions of liberty shall only be permitted on the basis of a court decision.




3. An official authorised by law may arrest a person in cases defined by law. An arrestee shall be brought before a court of competent jurisdiction no later than 48 hours after being arrested. If the court does not adjudicate upon detention or any other restriction of liberty within the next 24 hours, the person shall be released immediately.




4. A person shall be informed of his/her rights and grounds for arrest immediately upon being arrested. A person may request the assistance of a lawyer immediately upon being arrested. This request must be satisfied.




5. The detention period for an accused person shall not exceed 9 months.




6. A violation of the requirements of this article shall be punished by law. A person whose liberty has been restricted unlawfully shall have the right to compensation.



Article 14. Freedom of movement




1. Everyone lawfully staying in Georgia shall have the right to move freely within the territory of the country, to choose a place of residence freely and to leave Georgia freely.




2. These rights may only be restricted in accordance with law, for ensuring national security or public safety, protecting health or administering justice, insofar as is necessary in a democratic society.




3. A citizen of Georgia shall be able to enter Georgia freely.



Article 15. Rights to personal and family privacy, personal space and privacy of communication




1. Personal and family life shall be inviolable. This right may be restricted only in accordance with law for ensuring national security or public safety, or for protecting the rights of others, insofar as is necessary in a democratic society.




2. Personal space and communication shall be inviolable. No one shall have the right to enter a place of residence or other possessions, or to conduct a search, against the will of the possessor. These rights may be restricted only in accordance with law for ensuring national security or public safety, or for protecting the rights of others, insofar as is necessary in a democratic society, based on a court decision or without a court decision in cases of urgent necessity provided for by law. In cases of urgent necessity, a court shall be notified of the restriction of the right no later than 24 hours after the restriction, and the court shall approve the lawfulness of the restriction no later than 24 hours after the submission of the notification.



Article 16. Freedom of belief, religion and conscience




1. Everyone has freedom of belief, religion and conscience.




2. These rights may be restricted only in accordance with law for ensuring public safety, or for protecting health or the rights of others, insofar as is necessary in a democratic society.




3. No one shall be persecuted because of his/her belief, religion or conscience, or be coerced into expressing his/her opinion thereon.



Article 17. Rights to freedom of opinion, information, mass media and the internet




1. Freedom of opinion and the expression of opinion shall be protected. No one shall be persecuted because of his/her opinion or for expressing his/her opinion.




2. Every person has the right to receive and impart information freely.




3. Mass media shall be free. Censorship shall be inadmissible. Neither the State nor individuals shall have the right to monopolise mass media or the means of dissemination of information.




4. Everyone has the right to access and freely use the internet.




5. The restriction of these rights may be allowed only in accordance with law, insofar as is necessary in a democratic society for ensuring national security, public safety or territorial integrity, for the protection of the rights of others, for the prevention of the disclosure of information recognised as confidential, or for ensuring the independence and impartiality of the judiciary.




6. The independence of the public broadcaster from state agencies and its freedom from political and substantial commercial influence shall be ensured by law.




7. The institutional and financial independence of the national regulatory body - established to protect media pluralism and the exercise of freedom of expression in mass media, prevent the monopolisation of mass media or means of dissemination of information, and protect the rights of consumers and entrepreneurs in the field of broadcasting and electronic communications - shall be guaranteed by law.



Article 18. Rights to fair administrative proceedings, access to public information, informational self-determination, and compensation for damage inflicted by public authority




1. Everyone has the right to a fair hearing of his/her case by an administrative body within a reasonable time.




2. Everyone has the right to be familiarised with information about him/her, or other information, or an official document that exists in public institutions in accordance with the procedures established by law, unless this information or document contains commercial or professional secrets, or is acknowledged as a state secret by law or in accordance with the procedures established by law as necessary in a democratic society to ensure national security or public safety or to protect the interests of legal proceedings.




3. The information contained in official records pertaining to an individual's health, finances or other personal matters shall not be made available to anyone without the consent of the individual, except as provided for by law and as is necessary to ensure national security or public safety, or to protect public interests and health or the rights of others.




4. Everyone shall be entitled to full compensation, through a court, for damage unlawfully inflicted by the bodies of the State, the autonomous republics and local self-governments, or their employees, from state funds, the funds of the autonomous republics or the funds of local self-governments, respectively.



Article 19. Right to property




1. The right to own and inherit property shall be recognised and guaranteed.




2. This right may be restricted in cases defined by law and in accordance with the established procedure for the public interest.




3. The expropriation of property shall be admissible in cases of pressing social need as directly provided for by law, based on a court decision or in the case of urgent necessity established by the organic law, provided that preliminary, full and fair compensation is paid. Compensation shall be exempt from any taxes and fees.




4. As a resource of special importance, agricultural land may be owned only by the State, a self-governing unit, a citizen of Georgia or an association of citizens of Georgia. Exceptional cases may be determined by the organic law, which shall be adopted by a majority of at least two thirds of the total number of the Members of Parliament.



Article 20. Freedom of creativity, cultural heritage




1. Freedom of creativity shall be guaranteed. The right to intellectual property shall be protected.




2. Interference in the creative process and censorship in the field of creative activities shall be inadmissible.




3. The dissemination of a creative work may be prohibited only based on a court decision where such dissemination violates the rights of others.




4. Everyone has the right to take care of protecting cultural heritage. Cultural heritage shall be protected by law.



Article 21. Freedom of assembly




1. Everyone, except those enlisted in the Defence Forces or bodies responsible for state and public security, shall have the right to assemble publicly and unarmed, without prior permission.




2. The law may establish the necessity of prior notification of authorities if an assembly is held on a public thoroughfare.




3. Authorities may terminate an assembly only if it assumes an unlawful character.



Article 22. Freedom of association




1. Freedom of association shall be guaranteed.




2. An association may only be dissolved by its own or a court decision in cases defined by law and in accordance with the established procedure.



Article 23. Freedom of political parties




1. Citizens of Georgia shall have the right to form a political party and participate in its activities in accordance with the organic law.




2. Political party membership of persons enlisted in the Defence Forces or bodies responsible for state and public security, and those appointed as judges, shall cease.




3. The establishment and activity of a political party that aims to overthrow or forcibly change the constitutional order of Georgia, infringe on the independence or violate the territorial integrity of the country, or that propagates war or violence or incites national, ethnic, provincial, religious or social strife, shall be inadmissible. The establishment of a political party on a territorial principle shall be inadmissible.




4. The prohibition of a political party shall be admissible only by decision of the constitutional court, in cases defined by the organic law and in accordance with the established procedure.



Article 24. Electoral right




1. Every citizen of Georgia who has attained the age of 18 shall have the right to participate in referendums and elections of the bodies of the state, autonomous republics and local self-governments. The free expression of the will of a voter shall be guaranteed.




2. A citizen who, following a court judgment, is serving a sentence for a particularly serious crime in a penitentiary institution, or who has been recognised by a court decision as a beneficiary of support and admitted to an inpatient care facility, shall not have the right to participate in elections and referendums.



Article 25. Right to hold public office




1. Every citizen of Georgia shall have the right to hold any public office if the individual meets the requirements established by legislation. Conditions for civil service shall be determined by law.




2. The office of the President, the Prime Minister and the Chairperson of the Parliament of Georgia may not be held by a citizen of Georgia who is simultaneously the citizen of a foreign country.



Article 26. Freedom of labour, freedom of trade unions, right to strike and freedom of enterprise




1. Freedom of labour shall be guaranteed. Everyone has the right to freely choose their employment. The right to safe working conditions and other labour rights shall be protected by the organic law.




2. Everyone has the right to establish and join trade unions in accordance with the organic law.




3. The right to strike shall be recognised. The conditions and procedures for exercising this right shall be determined by the organic law.




4. Freedom of enterprise shall be guaranteed. Monopolistic activities shall be prohibited, except in cases permitted by law. Consumer rights shall be protected by law.



Article 27. Right to education and academic freedom




1. Everyone has the right to receive education and the right to choose the form of education they receive.




2. Pre-school education shall be guaranteed in accordance with the procedures established by law. Elementary and basic education shall be compulsory. General education shall be fully funded by the State, in accordance with the procedures established by law. Citizens shall have the right to state-funded vocational and higher education, in accordance with the procedures established by law.




3. Academic freedom and the autonomy of higher educational institutions shall be guaranteed.



Article 28. Right to the protection of health




1. The right of a citizen to affordable and quality health care services shall be guaranteed by law.




2. The State shall exercise control over all health care institutions and the quality of medical services, and shall regulate the production and circulation of pharmaceuticals.



Article 29. Right to environmental protection




1. Everyone has the right to live in a healthy environment and enjoy the natural environment and public space. Everyone has the right to receive full information about the state of the environment in a timely manner. Everyone has the right to care for the protection of the environment. The right to participate in the adoption of decisions related to the environment shall be ensured by law.




2. Environmental protection and the rational use of natural resources shall be ensured by law, taking into account the interests of current and future generations.



Article 30. Right to marry, rights of mothers and children




1. Marriage, as a union of a woman and a man for the purpose of founding a family, shall be based on the equality of rights and the free will of spouses.




2. The rights of mothers and children shall be protected by law.



Article 31. Procedural rights




1. Every person has the right to apply to a court to defend his/her rights. The right to a fair and timely trial shall be ensured.




2. Every person shall be tried only by a court that has jurisdiction over the case.




3. The right to defence shall be guaranteed. Everyone has the right to defend his/her rights before a court in person or through a lawyer, or through a representative in cases defined by law. The unrestricted exercise of the rights of a lawyer, as well as the right of lawyers to self-organisation, shall be guaranteed by law.




4. The defendant shall have the right to request that his/her witnesses be called and interrogated under the same conditions as the witnesses of the prosecution.




5. A person shall be presumed innocent until proved guilty, in accordance with the procedures established by law and the court's judgment of conviction that has entered into legal force.




6. No one shall be obliged to prove his/her innocence. The burden of proof shall rest with the prosecution.




7. A decision to commit an accused for trial shall be based on a reasonable belief, and a judgment of conviction shall be based on incontrovertible evidence. Any suspicion that cannot be proved in accordance with the procedures established by law shall be resolved in the defendant's favour.




8. No one shall be convicted again for the same crime.




9. No one shall be held responsible for an action that did not constitute an offence at the time when it was committed. No law shall have retroactive force unless it reduces or abrogates responsibility.




10. Evidence obtained in violation of the law shall have no legal force.




11. No one shall be obliged to testify against himself/herself or against his/her relatives, as determined by law.



Article 32. Citizenship of Georgia




1. Georgia shall protect its citizen regardless of his/her location.




2. Citizenship of Georgia shall be acquired by birth or naturalisation. The procedures for acquiring and losing the citizenship of Georgia, the conditions and procedures for granting citizenship of Georgia to a foreign citizen and the conditions for holding citizenship of another state by a citizen of Georgia shall be determined by the organic law.




3. The deprivation of citizenship shall be inadmissible.




4. The expulsion of a citizen of Georgia from Georgia shall be inadmissible.




5. The transfer of a citizen of Georgia to a foreign state shall be inadmissible except in cases provided for by an international treaty. The decision to transfer a citizen may be appealed to the court.



Article 33. Rights of aliens and stateless persons




1. Citizens of other states and stateless persons living in Georgia shall have rights and obligations equal to those of citizens of Georgia except in cases provided for by the Constitution and law.




2. The State shall be entitled to impose restrictions on the political activities of citizens of other states and stateless persons.




3. Georgia shall grant asylum to citizens of other states and stateless persons in compliance with universally recognised norms of international law, in accordance with the procedures established by law.




4. The expulsion or extradition of persons from Georgia in violation of universally recognised principles and norms of international law shall be inadmissible.



Article 34. General principles for ensuring fundamental human rights




1. The fundamental human rights referred to in the Constitution, in terms of their contents, shall also apply to legal persons.




2. The exercise of fundamental human rights shall not violate the rights of others.




3. The restriction of a fundamental human right shall be commensurate with the significance of the legitimate aim that it serves.



Article 35. Public Defender of Georgia




1. Supervision of the protection of human rights within the territory of Georgia shall be exercised by the Public Defender of Georgia, who shall be elected for a term of 6 years by a majority of at least three fifths of the total number of the Members of Parliament. The same person shall not be elected as a Public Defender consecutively.




2. Hindering the activities of the Public Defender shall be punishable by law.




3. The arrest or detention of the Public Defender, or searches of his/her place of residence, place of work, vehicle or person, shall be permitted only with the consent of Parliament, except if the Public Defender is caught at the crime scene, in which case Parliament shall be notified immediately. In such cases, the Public Defender shall be released immediately unless Parliament consents to the detention.




4. The powers of the Public Defender shall be defined by the organic law.



Chapter Three. Parliament of Georgia



Article 36. Status and authority of Parliament




1. The Parliament of Georgia is the supreme representative body of the country that exercises legislative power, defines the main directions of the country's domestic and foreign policies, controls the activities of the Government within the scope established by the Constitution, and exercises other powers.




2. The procedures for the functioning of Parliament shall be determined by the Rules of Procedure of Parliament, which is adopted by a majority of the total number of the Members of Parliament based on the initiative of a member, a committee or a faction of Parliament. The Rules of Procedure shall have the force of law and shall be signed and promulgated by the Chairperson of Parliament.



Article 37. Parliamentary elections




1. Following the full restoration of Georgia's jurisdiction throughout the entire territory of Georgia, two chambers shall be established within Parliament: the Council of the Republic and the Senate. The Council of the Republic shall be composed of members elected by a proportional system. The Senate shall be composed of members elected from the Autonomous Republic of Abkhazia, the Autonomous Republic of Ajara and other territorial units of Georgia, and five members appointed by the President of Georgia. The composition, powers, and procedures for the election of chambers shall be determined by the organic law.




2. Before the condition provided for by paragraph 1 of this article is created, Parliament shall be composed of 150 Members of Parliament elected in a single multi-mandate electoral district for a term of 4 years by a proportional system on the basis of universal, free, equal and direct suffrage, by secret ballot.




3. Regular parliamentary elections shall be held on the last Saturday of October of the calendar year in which the term of Parliament expires. In case of the dissolution of Parliament, elections shall be held no earlier than the 45th day and no later than the 60th day after the dissolution of Parliament. If the election date coincides with a state of emergency or martial law, elections shall be held no earlier than the 45th day and no later than the 60th day after the state of emergency or martial law has been revoked.




4. Any citizen of Georgia having the electoral right, who has attained the age of 25 and who has lived in Georgia for at least 10 years, may be elected as a Member of Parliament. A person who has been sentenced to imprisonment by a court judgment shall not be elected as a Member of Parliament.




5. A political party that is registered in accordance with the procedures established by law shall have the right to participate in the parliamentary elections if it has a Member of Parliament who has been elected through the party's nomination by the date when the elections are scheduled, or if it is supported by the signatures of at least 25 000 voters, in accordance with the procedures established by the organic law.




6. The mandates of Members of Parliament shall be distributed only to those political parties that receive at least 5 % of valid votes cast in the elections. To determine the amount of mandates received by a political party, the amount of votes received by this party shall be multiplied by 150 and divided by the total number of votes received by all political parties that received at least 5 % of valid votes cast in the elections. The integer part of the number thus derived is the amount of mandates received by the political party. If the total amount of mandates received by political parties is fewer than 150, the political parties with the best results shall receive the undistributed mandates in a successive manner.




7. The procedure for the election of Parliament shall be determined by the organic law.



Article 38. First meeting of Parliament and termination of powers


The first meeting of the newly elected Parliament shall be held no later than the 10th day after the results of the parliamentary elections have been officially announced. The first meeting of Parliament is called by the President. Parliament shall be authorised to start work at the first meeting if the majority of the total number of the Members of Parliament is present at the meeting. Parliament shall acquire full powers once this is acknowledged by two thirds of the Members of Parliament. The powers of the previous Parliament shall be terminated from this moment.



Article 39. Member of the Parliament of Georgia




1. A Member of the Parliament of Georgia is a representative of all Georgia. He/she shall enjoy a free mandate and shall not be recalled.




2. The arrest or detention of a Member of Parliament, or searches of his/her place of residence, place of work, vehicle or person, shall be permitted only with the prior consent of Parliament, except when a Member of Parliament is caught at the crime scene, in which case Parliament shall be notified immediately. Unless Parliament consents to the detention within 48 hours, the arrested or detained Member of Parliament shall be released immediately.




3. A Member of Parliament shall have the right not to testify about facts disclosed to him/her in his/her capacity as a Member of Parliament. The seizure or extraction of written materials related to this issue shall be inadmissible. This right shall be retained by a Member of Parliament after his/her term of office expires. A Member of Parliament shall not be held liable for the views expressed inside or outside Parliament while performing his/her duties. The conditions of unhindered exercise of powers by a Member of Parliament shall be insured. A Member of Parliament shall receive remuneration prescribed by a legislative act. Respective state bodies shall ensure the personal safety of a Member of Parliament based on his/her application. Hindering the exercise of powers of a Member of Parliament shall be punishable by law.




4. A Member of Parliament shall not have the right to hold any office in civil service or to be engaged in entrepreneurial activities. A Member of Parliament may be engaged in public activities. A Member of Parliament may be engaged in academic, pedagogical and artistic activities if these activities do not envisage performing administrative functions. Cases of conflict of interests shall be defined by the Rules of Procedure of Parliament.




5. Issues of the recognition or early termination of the powers of a Member of Parliament shall be decided on by Parliament. The decision of Parliament may be appealed to the Constitutional Court. The powers of a Member of Parliament shall be terminated early if he/she:







a.
submits a personal application for terminating his/her powers to Parliament;






b.
holds a position incompatible with his/her status or is engaged in an incompatible activity;






c.
fails to attend without good reason more than half of the regular sittings during regular sessions;






d.
has been convicted by a court judgment that has entered into legal force;






e.
has been recognised as a beneficiary of support by a court decision and admitted to a respective inpatient care facility, or has been recognised as missing or declared dead by a court;






f.
dies;






g.
loses citizenship of Georgia;






h.
is subject to the termination of his/her powers by a decision of the Constitutional Court.





Article 40. Chairperson and deputy chairpersons of the Parliament of Georgia




1. The Parliament of Georgia shall elect the Chairperson for its term by a majority of the total number of its members by secret ballot, in accordance with the procedures established by the Rules of Procedure. The Chairperson of Parliament shall chair the work of Parliament, ensure the free expression of opinion, sign the acts adopted by Parliament, and exercise other powers determined by the Rules of Procedure. The Chairperson of Parliament shall fulfil full administrative functions in the House of Parliament in accordance with the procedures established by the Rules of Procedure.




2. The Parliament of Georgia shall elect a first deputy chairperson and deputy chairpersons for its term by a majority of the total number of its members in accordance with the procedures established by the Rules of Procedure.



Article 41. Parliamentary Bureau, committees and factions




1. To organise the work of Parliament, a Parliamentary Bureau shall be established and shall be composed of the chairperson and deputy chairpersons of Parliament and the chairpersons of the parliamentary committees and parliamentary factions.




2. Committees shall be created in Parliament to prepare legislative issues beforehand, facilitate the implementation of decisions and exercise control over the activities of the bodies accountable to the Government and Parliament.




3. Members of Parliament may join a parliamentary faction in accordance with the procedures established by the Rules of Procedure. The number of faction members shall not be fewer than seven. Members of Parliament elected following their nomination by one political party may form only one faction. The procedures for the forming and activity of factions and their rights shall be determined by the Rules of Procedure of Parliament.



Article 42. Investigative and other temporary commissions of Parliament




1. Investigative or other temporary commissions shall be created in Parliament in cases provided for by the Rules of Procedure, as well as on the initiative of at least one fifth of the Members of Parliament.




2. Decisions on creating a temporary commission shall be adopted by Parliament in accordance with the procedures established by the Rules of Procedure. Decisions on creating a temporary investigative commission shall be adopted with the support of one third of the total number of the Members of Parliament. Parliamentary factions shall be represented in a temporary commission by at least one member. The representation of opposition factions in temporary commissions shall not be less than half of the total number of commission members.




3. At the request of the investigative commission, members' attendance and the submission of all documents and information necessary to examine the issue shall be mandatory.



Article 43. Questions and interpellations by a Member of Parliament




1. A Member of Parliament shall be entitled to appeal with a question to the Government, another body accountable to Parliament, a member of the Government, state bodies of the territorial units at all levels, and state institutions. Providing a timely and full response to a question posed by a Member of Parliament is mandatory.




2. A parliamentary faction - a group of at least seven Members of Parliament - shall have the right to pose a question through interpellation to the Government, another body accountable to Parliament, or a member of the Government obliged to answer questions at Parliament sittings. The answer may become a subject of discussion by Parliament.



Article 44. Sessions and sittings of Parliament




1. Parliament shall meet in its official capacity for a regular session twice a year. The autumn session shall open on the first Tuesday of September and close on the third Friday of December. The spring session shall open on the first Tuesday of February and close on the last Friday of June.




2. During the period between sessions, the President of Georgia shall convene an extraordinary session of Parliament at the request of the Chairperson of Parliament, at least one fourth of Members of Parliament or the Government. The President of Georgia shall also convene a special sitting in the course of a regular session. Unless an act summoning Parliament is issued within 48 hours of a written request to convene an extraordinary session, Parliament shall meet within the following 48 hours, in accordance with the Rules of Procedure of Parliament. A special sitting of Parliament shall be held only based on the agenda defined by the initiator and shall close once the agenda has been exhausted.




3. Parliament shall meet upon the declaration of a state of emergency or martial law by the President. Parliament shall work until the state of emergency or martial law has been revoked.




4. Sittings of Parliament shall be public. By the decision of a majority of attendees, but with no less than one third of the total number of Members of Parliament, Parliament may declare a sitting or part of a sitting closed when discussing certain issues. The decision to close a sitting in whole or in part shall be discussed and made behind closed doors. The minutes of open sittings of Parliament shall be public.




5. Voting at a sitting of Parliament may be open or secret. Voting shall be open except in cases provided for by the Constitution and law.




6. A member of the Government, an official accountable to Parliament or the head of a body accountable to Parliament shall be entitled and, upon request, obliged to attend sittings of Parliament, parliamentary committees or commissions, in order to provide answers to questions raised during the sitting and to submit a report of activities performed. Parliament, a committee or a commission shall hear such an official immediately upon request.



Article 45. Law making and procedures for decision-making




1. The Government, a Member of Parliament, a parliamentary faction, a parliamentary committee, the supreme representative bodies of the Autonomous Republics of Abkhazia and Ajara, and not less than 25 000 voters shall have the right of legislative initiative. Parliament shall discuss a draft law submitted by the Government at its request in an extraordinary sitting.




2. A law shall be considered adopted if it is supported by a majority of the Members of Parliament present but at least one third of the total number of the Members of Parliament, unless another procedure for the adoption of laws is determined by the Constitution. An organic law shall be considered adopted if it is supported by a majority of the total number of the Members of Parliament, unless another procedure for the adoption of organic laws is determined by the Constitution.




3. Other decisions of Parliament shall be considered adopted if they are supported by a majority of the Members of Parliament present but at least one third of the total number of the Members of Parliament, unless another procedure for the adoption of a decision is determined by the Constitution or law. A decision on approving a constitutional agreement shall be considered adopted if it is supported by at least three fifths of the total number of the Members of Parliament.



Article 46. Signature and promulgation of a law




1. A law passed by Parliament shall be submitted to the President of Georgia within 10 days.




2. The President of Georgia shall sign and promulgate the law or return it to Parliament with justified remarks within 2 weeks.




3. If the President of Georgia returns the law, Parliament shall put the President's remarks to a vote. The adoption of the remarks requires the same number of votes as for the initial adoption of the type of law in question. If the remarks are adopted, the final version of the law shall be submitted to the President of Georgia within 5 days, and the President of Georgia shall sign and promulgate the law within 5 days.




4. If Parliament rejects the President's remarks, the initial version of the law shall be put to a vote. An organic law or a law shall be considered adopted if it is supported by a majority of the total number of the Members of Parliament, except in the case of an organic law provided for by Article 19(4) of the Constitution, which shall be considered adopted if it is supported by at least two thirds of the total number of the Members of Parliament. A constitutional law shall be considered adopted if it is supported by at least three fourths of the total number of the Members of Parliament. Such a law shall be submitted to the President of Georgia within 3 days, and the President of Georgia shall sign and promulgate the law within 5 days.




5. A constitutional law on amending the Constitution that was adopted by a majority of at least two thirds of the total number of the Members of Parliament shall be signed and promulgated by the President of Georgia within 5 days of its submission, without the right to return it to Parliament with remarks.




6. If the President of Georgia does not promulgate the law, return it to Parliament with justified remarks within the time frame established by paragraph 2 of this article, or promulgate it within the time frame established by paragraphs 3, 4 or 5 of this article, then the Chairperson of Parliament shall sign and promulgate the law within 5 days after this time frame expires.




7. A law shall enter into force on the 15th day after its promulgation in the official body unless another date is established by the same law.



Article 47. International treaties




1. The Parliament of Georgia shall ratify, denounce and annul international treaties by a majority of the total number of its members. Parliament shall ratify, denounce and annul international treaties provided for by paragraph 2(c) of this article by a majority of at least three fourths of the total number of its members.




2. Besides those international treaties that envisage ratification, it shall also be mandatory to ratify international treaties that:







a.
provide for Georgia's accession to an international organisation or interstate union;






b.
are of a military nature;






c.
concern the territorial integrity of the State or changes to the state border;






d.
concern loans issued or taken by the State;






e.
require changes to domestic legislation or the adoption of laws that are necessary to fulfil international obligations.






3. Other international treaties shall be submitted to Parliament.




4. If a constitutional claim or submission has been lodged with the Constitutional Court, the respective international treaty shall not be ratified until the Constitutional Court passes its judgment.



Article 48. Impeachment




1. No less than one third of the total number of the Members of Parliament shall have the right to raise the question of impeachment of the President of Georgia, a member of the Government, a judge of the Supreme Court, a General Prosecutor, a General Auditor or a member of the Board of the National Bank if the actions of the official in question violate the Constitution or contain signs of crime. Such cases shall be transferred to the Constitutional Court, which shall consider the case and submit its conclusion to Parliament within 1 month.




2. If the Constitutional Court's conclusion confirms a violation of the Constitution or signs of crime by the official in question, Parliament shall discuss and vote on the impeachment of the official within 2 weeks from the submission of the conclusion.




3. The President of Georgia shall be considered impeached if this decision is supported by at least two thirds of the total number of the Members of Parliament. A member of the Government, a judge of the Supreme Court, a General Prosecutor, a General Auditor or a member of the Board of the National Bank shall be considered impeached if this decision is supported by a majority of the total number of the Members of Parliament.




4. If Parliament does not decide on impeachment within the time frame established by paragraph 2 of this article, initiating an impeachment procedure on the same grounds shall be inadmissible.




5. Officials listed in this article, except members of the Government, shall only be removed from office by means of impeachment.




6. The procedure of the impeachment of the President of Georgia shall be inadmissible during a state of emergency or martial law.



Chapter Four. President of Georgia



Article 49. Status of the President of Georgia




1. The President of Georgia is the Head of the state of Georgia and is the guarantor of the country's unity and national independence.




2. The President of Georgia is the Supreme Commander-in-Chief of the Defence Forces of Georgia.




3. The President of Georgia shall represent Georgia in foreign relations.



Article 50. Procedures for electing the President of Georgia




1. The President of Georgia shall be elected for a term of 5 years by the Electoral College, without debates and by open ballot. The same person may be elected President of Georgia only twice.




2. Any citizen of Georgia having the electoral right, who has attained the age of 40 and who has lived in Georgia for at least 15 years, may be elected President of Georgia.




3. The Electoral College shall consist of 300 members, and shall include all members of the Parliament of Georgia and of the supreme representative bodies of the Autonomous Republics of Abkhazia and Ajara. Other members of the Electoral College shall be nominated by the respective political parties from among the representative bodies of local self-governments on the basis of quotas defined by the Central Election Commission of Georgia in accordance with the organic law. The quotas are defined in compliance with the principle of proportional geographical representation and in accordance with the results of the elections of local self-governments held under the proportional system. The composition of the Electoral College shall be approved by the Central Election Commission of Georgia.




4. The election of the President of Georgia shall be held in the House of Parliament. No less than 30 members of the Electoral College shall have the right to nominate a candidate for the President of Georgia. One member of the Electoral College may support the nomination of only one candidate. One member of the Electoral College shall have the right to vote for only one candidate. In the first round of elections, a candidate who receives at least two thirds of the votes of the total number of the members of the Electoral College shall be considered elected. If the President of Georgia is not elected in the first round, the second round shall be held between the two candidates who received the most votes in the first round. The candidate who receives the most votes in the second round shall be considered elected. The first or the second round of the elections shall be considered valid if more than half of the total number of the members of the Electoral College have participated. If the elections fail, or if the Electoral College does not elect the President of Georgia, a re-run of the election of the President of Georgia shall be held within 30 days.




5. Presidential elections shall be held in October of the calendar year in which the term of office of the President of Georgia expires. In the case of the early termination of the term of office of the President of Georgia, the presidential elections shall be held within 45 days from the termination of the term of office. If the election date coincides with a state of emergency or martial law, the presidential elections shall be held within 45 days after this state has been revoked. If the date of the election of the President of Georgia falls within the same month as the parliamentary elections, or the month preceding the month of the parliamentary elections, the presidential elections shall be held within 45 days from the first meeting of the newly elected Parliament.




6. The election of the President of Georgia shall be appointed by Parliament, except for a re-run of election, which shall be appointed by the Chairperson of Parliament.




7. The procedures and conditions for the election of the President of Georgia shall be determined by the organic law.



Article 51. Oath, termination of the term of office, immunity, conflicts of interest and succession of the President of Georgia




1. Prior to assuming office, on the third Sunday after the election day, the newly elected President of Georgia shall address the people and take the following oath of office:


'I, the President of Georgia, do solemnly affirm before God and the nation that I will support and defend the Constitution of Georgia, the independence, unity and indivisibility of the country; that I will faithfully perform the duties of the President, will care for the security and welfare of the citizens of my country and for the revival and might of my nation and homeland.'




2. The term of office of the President of Georgia shall terminate and the term of office of the newly elected President of Georgia shall commence once the oath is taken by the newly elected President of Georgia.




3. The President of Georgia shall enjoy immunity. No one shall have the right to detain or bring criminal proceedings against the President of Georgia while in office.




4. The President of Georgia shall not have the right to hold any other office, to be engaged in entrepreneurial activities, or to receive a salary or other permanent remuneration for any other activity. The President of Georgia shall not be a member of a political party.




5. In the case of the inability of the President of Georgia to exercise powers, or in the case of the early termination of the President's term of office, the Chairperson of Parliament shall perform the duties of the President of Georgia.



Article 52. Powers of the President of Georgia




1. The President of Georgia shall:







a.
with the consent of the Government, exercise representative powers in foreign relations, negotiate with other states and international organisations, conclude international treaties, and accept the accreditation of ambassadors and other diplomatic representatives of other states and international organisations; upon nomination by the Government, appoint and dismiss ambassadors and other heads of diplomatic missions of Georgia;






b.
conclude a constitutional agreement with the Apostolic Autocephalous Orthodox Church of Georgia on behalf of the state of Georgia;






c.
call the elections of Parliament and local self-government bodies in accordance with the Constitution and the procedures established by the organic law;






d.
upon nomination by the Government, appoint and dismiss Chief of Defence Forces of Georgia; appoint one member of the High Council of Justice; participate in the appointment of the Chairperson and members of the Central Election Commission of Georgia in cases defined by the organic law and in accordance with the established procedure; upon nomination by the Government, submit to Parliament candidates for the membership of the national regulatory bodies;






e.
decide on citizenship issues in accordance with the procedures established by the organic law;






f.
pardon convicts;






g.
in accordance with the procedures established by law, grant state awards and rewards; highest military ranks, special ranks and honorary titles; and highest diplomatic ranks;






h.
be entitled, upon recommendation by the Government and with the consent of Parliament, to suspend the activity of a representative body of a territorial unit, or to dissolve such a body, if its activities threaten the sovereignty or territorial integrity of the country, or the exercise of constitutional powers by state bodies;






i.
exercise other powers determined by the Constitution.






2. The President of Georgia shall have the right to call a referendum on issues defined in the Constitution and law, at the request of the Parliament of Georgia, the Government of Georgia or no less than 200 000 voters, within 30 days after such a request is received. A referendum shall not be held in order to adopt or repeal a law, to grant amnesty or pardon, to ratify or denounce international treaties, or to decide issues that envisage the restriction of fundamental constitutional human rights. Issues related to calling and holding referendums shall be defined by the organic law.




3. The President of Georgia shall have the right to address the people. The President shall annually submit a report on crucial state-related issues to Parliament.



Article 53. Countersignature




1. A legal act of the President of Georgia shall require the countersignature of the Prime Minister. A legal act that requires countersignature shall be promulgated and shall entail legal consequences only after it has been countersigned. Political responsibility for countersigned legal acts lies with the Government.




2. A countersignature shall not be required for legal acts of the President of Georgia related to:







a.
calling parliamentary elections, dissolving Parliament, or convening sessions or sittings of Parliament;






b.
concluding constitutional agreements;






c.
signing and promulgating laws, or returning laws to Parliament with remarks;






d.
appointing the Prime Minister; appointing a member of the High Council of Justice; appointing the Chairperson or a member of the Central Election Commission; nominating a member of the Board of the National Bank or appointing the President of the National Bank; or appointing a judge to the Constitutional Court;






e.
granting state awards and rewards, and honorary titles;






f.
deciding on citizenship issues;






g.
pardoning convicts;






h.
applications to the Constitutional Court or a court;






i.
organising the exercise of powers of the President of Georgia.





Chapter Five. Government of Georgia



Article 54. Government




1. The Government of Georgia is the supreme body of executive power that implements the domestic and foreign policies of the country.




2. The Government shall be accountable and responsible to the Parliament of Georgia.




3. The Government shall consist of a Prime Minister and ministers.




4. A Ministry shall be established to ensure the administration of state policy and governance in the field of activity of the Government; a Ministry is led by a Minister.




5. One or several State Ministers may be represented in the Government. The office of a State Minister may be introduced by law in order to fulfil state objectives of particular importance.




6. A member of the Government shall not have the right to hold any other office except in a [political] party, to be engaged in entrepreneurial activities, or to receive remuneration for any other activity, except for academic and pedagogical activities.




7. In order to ensure the representation of the Government in administrative-territorial units, the Government shall be authorised to designate a state representative-governor. The powers of a state representative-governor shall be determined by law.




8. The structure and the procedure for the activity of the Government shall be determined by a law, the draft of which shall be submitted to Parliament by the Government.



Article 55. Prime Minister of Georgia




1. The Prime Minister of Georgia is the head of the Government.




2. The Prime Minister shall define the main directions of Government activities, organise Government activities, coordinate and control the activities of ministers, and sign legal acts of the Government.




3. The Prime Minister shall represent Georgia in foreign relations and conclude international treaties on behalf of Georgia.




4. The Prime Minister shall appoint and dismiss ministers. He/she shall be authorised to assign the duties of the first Vice Prime Minister to one of the ministers and to assign the duties of the Vice Prime Minister to one or more ministers.




5. The Prime Minister shall be accountable for the activities of the Government before Parliament. He/she shall submit an annual report on the implementation of the Government Programme to Parliament, and shall also report on the implementation of particular parts of the Government Programme at the request of Parliament.



Article 56. Vote of confidence




1. Upon the recognition of the full powers of the newly elected Parliament, the Government shall relinquish its authority to Parliament and continue to perform its duties until a new Prime Minister is appointed. In case of the resignation of the Prime Minister, the authority of the Prime Minister is terminated upon his/her resignation. In case of the resignation of the Prime Minister or the termination of his/her authority otherwise, the Government shall continue to act until a new Prime Minister is appointed.




2. Within 2 weeks after the Government relinquishes its authority, as well as after the resignation of the Prime Minister or the termination of his/her authority otherwise, Parliament shall hold a vote of confidence in the Government proposed by a candidate for the office of Prime Minister nominated by the political party that secured the best results in the parliamentary elections. A Government programme shall be presented to Parliament together with the composition of the Government. A majority of the total number of the Members of Parliament is required to pass a vote of confidence.




3. If Parliament's vote of confidence in the Government is not passed within the established time frame, the President of Georgia shall dissolve Parliament no earlier than 2 weeks and no later than 3 weeks after the respective time frame has expired, and shall call extraordinary elections of Parliament.




4. The President of Georgia shall not dissolve Parliament and shall not call extraordinary elections of Parliament if, within 2 weeks from the expiry of the time frame set forth in paragraph 2 of this article, Parliament passes by a majority of the total number of its members a vote of confidence in the Government proposed by a candidate for the office of Prime Minister nominated by more than one third of the total number of the Members of Parliament.




5. Within 2 days of a vote of confidence in the Government, the President of Georgia shall appoint a Prime Minister. The Prime Minister shall then appoint ministers within 2 days of his/her appointment. If the President does not appoint the Prime Minister within the established time frame, the Prime Minister shall be considered appointed.



Article 57. Vote of no confidence




1. Parliament shall be entitled to hold a vote of no confidence in the Government.




2. A vote of no confidence in the Government shall be held if the motion is proposed by more than one third of the total number of the Members of Parliament. Together with a no confidence motion, the initiators shall nominate a candidate for the office of Prime Minister, and the candidate for the office of Prime Minister shall propose a new composition of the government to Parliament. A Government programme shall be presented to Parliament together with the composition of the Government.




3. If Parliament passes a vote of confidence in a new Government by a majority of the total number of its members no earlier than 7 days and no later than 14 days after proposing the motion, a vote of no confidence shall be considered passed. Within 2 days after a vote of confidence in the new Government has been passed, the President of Georgia shall appoint a Prime Minister. The Prime Minister shall then appoint ministers within 2 days of his/her appointment. If the President of Georgia does not appoint the Prime Minister within the established time frame, the Prime Minister shall be considered appointed. The authority of the Government shall be terminated once a new Prime Minister is appointed.




4. If Parliament does not pass a vote of no confidence in the Government, it shall be inadmissible for the same Members of Parliament to propose a vote of no confidence within the next 6 months.



Article 58. Vote of confidence on the initiative of the Prime Minister




1. The Prime Minister shall have the right to present to Parliament an issue of confidence in the Government.




2. An issue of confidence shall be put to vote no earlier than the 7th day and no later than the 14th day after it has been presented. If the Government fails to achieve a vote of confidence from Parliament, the President of Georgia shall, no earlier than the 8th day and no later than the 14th day after the vote, dissolve Parliament and call extraordinary parliamentary elections.




3. The President of Georgia shall not dissolve Parliament if, within 7 days after voting against a vote of confidence in the Government, Parliament passes by a majority of the total number of its members a vote of confidence in the Government proposed by a candidate for the office of Prime Minister nominated by more than one third of the total number of the Members of Parliament. A Government programme shall be presented to Parliament together with the composition of the Government. Within 2 days of the vote of confidence in the new Government, the President of Georgia shall appoint the Prime Minister. The Prime Minister shall then appoint ministers within 2 days of his/her appointment. If the President of Georgia does not appoint the Prime Minister within the established time frame, the Prime Minister shall be considered appointed. The authority of the Government shall be terminated once a new Prime Minister is appointed.



Chapter Six. Judiciary and Prosecutor's Office



Article 59. Judiciary




1. Judicial power shall be independent and exercised by the Constitutional Court of Georgia and the common courts of Georgia.




2. The Constitutional Court of Georgia is a judicial body of constitutional control. The procedure for its creation and activity shall be determined by the organic law.




3. Justice shall be administered by common courts. Specialised courts may be created only within the system of common courts. A military court may be created during martial law and only within the system of common courts. The creation of extraordinary courts shall be inadmissible. In common courts, cases shall be heard by juries in cases defined by law and in accordance with the established procedure. The system of common courts, their authority and procedure for activity shall be determined by the organic law.



Article 60. Constitutional Court of Georgia




1. The Constitutional Court of Georgia shall exercise judicial power through constitutional legal proceedings.




2. The Constitutional Court shall consist of nine judges appointed for a term of 10 years, out of which three judges shall be appointed by the President of Georgia, three judges shall be elected by Parliament by a majority of at least three fifths of the total number of its members, and three judges shall be appointed by the Supreme Court. A judge of the Constitutional Court shall be a citizen of Georgia who has attained the age of 35, has obtained a higher legal education, has at least 10 years of specialised professional experience and a distinguished professional qualification. A judge of the Constitutional Court shall not have previously held this office.




3. The Constitutional Court shall elect a chairperson from among its members for a term of 5 years. A person who has already held the position of chairperson of the Constitutional Court shall not be re-elected.




4. The Constitutional Court of Georgia shall in accordance with the procedures established by the organic law:







a.
review the constitutionality of a normative act with respect to the fundamental human rights enshrined in Chapter Two of the Constitution on the basis of a claim submitted by a natural person, a legal person or the Public Defender;






b.
make decisions on the constitutionality of a normative act on the basis of a claim submitted by the President of Georgia, by at least one fifth of the Members of Parliament, or by the Government;






c.
on the basis of a submission by a common court, review the constitutionality of a normative act to be applied by the common court when hearing a particular case, and which may contravene the Constitution according to a reasonable assumption of the court;






d.
review disputes about the competences of a respective body on the basis of a claim submitted by the President of Georgia, Parliament, the Government, the High Council of Justice, the General Prosecutor, the Board of National Bank, the General Auditor, the Public Defender or the supreme representative or executive body of an autonomous republic;






e.
review the constitutionality of international treaties on the basis of a claim submitted by the President of Georgia, the Government, or by at least one fifth of the Members of Parliament;






f.
review the constitutionality of activities of a political party, or of the termination of powers of a member of the representative body elected upon nomination by this political party, on the basis of a claim submitted by the President of Georgia, the Government, or by at least one fifth of the Members of Parliament;






g.
review the constitutionality of Parliament's decision to acknowledge or prematurely terminate the powers of a Member of Parliament, on the basis of a claim submitted by at least one fifth of the Members of Parliament or the respective individual;






h.
review disputes related to norms regulating referendums or elections, and the constitutionality of referendums and elections held or to be held based on these norms, on the basis of a claim submitted by the President of Georgia, by at least one fifth of the Members of Parliament, or by the Public Defender;






i.
review the constitutionality of a normative act with respect to Chapter Nine of the Constitution on the basis of a claim submitted by the representative body of a local self-government;






j.
exercise other powers determined by the Constitution.






5. A judgment of the Constitutional Court shall be final. An act or a part thereof that has been recognised as unconstitutional shall cease to have legal effect as soon as the respective judgment of the Constitutional Court is made public, unless the relevant judgment envisages a later time frame for invalidating the act or a part thereof.




6. A legal norm regulating elections shall not be recognised as unconstitutional by the Constitutional Court within the respective election year, unless this norm has been adopted within 15 months before the month of the respective elections.




7. The appointment of judges of the Constitutional Court and the termination of their terms of office, as well as the constitutional legal proceedings and other issues related to the activities of the Constitutional Court, shall be determined by the organic law.



Article 61. Supreme Court of Georgia




1. The Supreme Court of Georgia shall be the Court of Cassation.




2. The Supreme Court shall consist of at least 28 judges. Upon nomination by the High Council of Justice, the judges of the Supreme Court shall be elected for life, until they reach the age established by the organic law, by a majority of the total number of the Members of Parliament.




3. Upon nomination by the High Council of Justice, Parliament shall elect a Chairperson of the Supreme Court from among the members of the Supreme Court for a term of 10 years by a majority of the total number of the Members of Parliament. A person who has already held the position of chairperson of the Supreme Court shall not be re-elected.



Article 62. Judicial proceedings




1. A court shall award a judgment on behalf of Georgia. Judicial acts shall be binding. Failure to comply with a court judgment or interference with the execution of a court judgment shall be punishable by law.




2. Court judgments may be annulled, changed or suspended only by court, in accordance with the procedures established by law. Other procedures for releasing from a sentence and commuting the unserved part of a sentence shall be determined by law.




3. Court hearings shall be open. Closed hearings shall be permitted only in cases provided for by law. A court judgment shall be declared publicly.




4. Legal proceedings shall be conducted in the official language. An individual who does not have a command of the official language shall be provided with an interpreter.




5. Legal proceedings shall be conducted on the basis of equality of arms and the adversarial process.



Article 63. Judge




1. A judge shall be independent in his/her activity and shall only comply with the Constitution and law. Any pressure upon a judge or any interference in his/her activity in order to influence his/her decision-making shall be prohibited and punishable by law. No one shall have the right to demand an account concerning a particular case from a judge. All acts restricting the independence of a judge shall be null and void.




2. A judge shall enjoy immunity. Criminal proceedings against a judge, his/her arrest or detention, and searches of his/her place of residence, place of work, vehicle or person shall be permitted only with the consent of the High Council of Justice and, in the case of a judge of the Constitutional Court, with the consent of the Constitutional Court. An exception may be made if a judge is caught at the crime scene, in which case the High Council of Justice or the Constitutional Court, respectively, shall be notified immediately. Unless the High Council of Justice or the Constitutional Court, respectively, consents to the detention, the detained judge shall be released immediately.




3. The State shall ensure the security of a judge and his/her family.




4. The office of a judge shall be incompatible with any other office and remunerative activities, except for academic and pedagogical activities. A judge shall not be a member of a political party or participate in a political activity.




5. A judge of the common courts may be removed from consideration of a case, dismissed or moved to another position only in cases defined by the organic law. The irremovability of a judge shall be guaranteed by the organic law. The reorganisation or liquidation of the court shall not be the basis for dismissing a judge appointed for life.




6. A judge of the common courts shall be a citizen of Georgia who has attained the age of 30, has a relevant higher legal education and at least 5 years of specialised professional experience. Additional qualification requirements for judges of the common courts shall be defined by the organic law. Judges of the common courts shall be appointed for life until they reach the age established by the organic law. Judges of the common courts shall be selected based on their conscientiousness and competence. The decision to appoint a judge shall be made by a majority of at least two thirds of the total number of the members of the High Council of Justice. The procedures for appointing and dismissing judges shall be determined by the organic law.



Article 64. High Council of Justice




1. The High Council of Justice of Georgia - a body of the common courts system - shall be established to ensure the independence and efficiency of the common courts, to appoint and dismiss judges and to perform other tasks.




2. The High Council of Justice shall consist of 14 members appointed for a term of 4 years, and the Chairperson of the Supreme Court. More than half of the members of the High Council of Justice shall be members elected from among the judges by the self-governing body of judges of the common courts. In addition to the members elected by the self-governing body of judges of the common courts, and the Chairperson of the Supreme Court, the High Council of Justice shall have one member appointed by the President of Georgia and members elected by a majority of at least three fifths of the total number of the Members of Parliament. The Chairperson of the High Council of Justice shall be elected for 4 years, but not more than the term defined by his/her term of office as a member of the High Council of Justice. The Chairperson of the High Council of Justice shall be elected by the High Council of Justice from among its judge members in accordance with the procedures established by the organic law. The Secretary of the High Council of Justice shall be elected for 4 years by the self-governing body of judges of the common courts from among the members of the High Council of Justice that have been elected by the self-governing body of judges of the common courts.




3. The High Council of Justice shall be accountable to the self-governing body of judges of the common courts. The procedure for accountability shall be determined by the organic law.




4. The competences of the High Council of Justice and the procedures for its establishment and activity shall be determined by the organic law.



Article 65. Prosecutor's Office




1. The Prosecutor's Office of Georgia shall be independent in its activity and shall only comply with the Constitution and law.




2. The Prosecutor's Office shall be led by the General Prosecutor, who is elected for a term of 6 years upon nomination by the Prosecutors' Council by a majority of the total number of the Members of Parliament, in accordance with the procedures established by the organic law.




3. The Prosecutors' Council shall be established to ensure the independence, transparency and efficiency of the Prosecutor's Office. The Council shall consist of 15 members elected in accordance with the procedures established by the organic law. The Chairperson of the Prosecutors' Council shall be elected by Council members for a term of 2 years.




4. The Prosecutor's Office shall submit a report on its activities to Parliament on an annual basis.




5. The competences, structure and procedure for the activity of the Prosecutor's Office shall be determined by the organic law.



Chapter Seven. Public Finances and Control



Article 66. State Budget




1. The Parliament of Georgia shall annually adopt the Law on the State Budget by a majority of the total number of its members.




2. Only the Government of Georgia shall have the right to present a draft State Budget to Parliament after the Basic Data and Directions have been examined with the committees of Parliament. The Government shall submit to Parliament a draft State Budget for the following year no later than 3 months before the end of a budget year. Together with a draft State Budget, the Government shall submit a progress report on the execution of the State Budget for the current year. The Government shall submit a report on the execution of the previous year's State Budget to Parliament for approval no later than 5 months after the end of the budget year.




3. Amending a draft law on the State Budget shall be inadmissible without the consent of the Government. The Government may request that Parliament meets additional state expenses if it indicates the sources used to cover those expenses.




4. Parliament may adopt a law on increasing the expenditures or on reducing the revenues of a State Budget, or on introducing new financial obligations for the State for the current budget year, only with the consent of the Government. Laws related to the following budget year may be adopted with the consent of the Government or within the scope of the document on Basic Data and Directions of the country submitted by the Government to Parliament.




5. If Parliament does not adopt a State Budget by the beginning of a new budget year, expenses shall be covered in accordance with the procedures established by law, based on the State Budget of the previous year.




6. A reduction of the funds allocated for Parliament in the State Budget, as compared to the amount budgeted for the previous year, shall be possible only with the prior consent of Parliament. Parliament shall decide independently how to distribute the funds allocated for Parliament in the State Budget.




7. The Law on the State Budget shall be signed and promulgated by the President of Georgia in accordance with Article 46 of the Constitution. The remarks of the President on the Law on the State Budget may be accepted by Parliament only with the consent of the Government.




8. The procedures for drafting and adopting a State Budget shall be determined by law.



Article 67. Taxes and fees, economic policy




1. The payment of taxes and fees shall be mandatory in the amount and in accordance with the procedures established by law. Only the law shall determine the structure and the procedures for introducing taxes and fees, as well as their rates and the scope of those rates. Tax exemptions shall only be permitted by law. Tax controls shall be exercised only by the tax authorities defined by law.




2. The fundamental principles of economic policy for ensuring long-term and stable economic growth shall be defined by the organic law. In cases of special necessity, the breaching of and deviation from the limits set by macroeconomic parameters, as well as measures to be taken to return to those parameters, shall be determined by the organic law.



Article 68. National Bank




1. The National Bank of Georgia shall conduct monetary policy to ensure price stability and maintain the stable operation of the financial sector. The National Bank shall be the bank of banks, the banker and the fiscal agent of the Government.




2. The Board of the National Bank is the supreme body of the National Bank of Georgia. Members of the Board of the National Bank shall be elected by a majority of the total number of the Members of Parliament for a term of 7 years upon nomination by the President of Georgia. The President of Georgia shall appoint the President of the National Bank from among the members of the Board of the National Bank and dismiss him/her upon nomination by the Board of the National Bank.




3. The National Bank shall be independent in its activity. Only the administrative and capital expenditure of the National Bank shall be subject to supervision and control provided for by Article 69 of the Constitution. The National Bank shall be accountable to Parliament and shall annually submit an activity report to it.




4. Only the National Bank shall have the right to money emission. The name and unit of currency shall be determined by the organic law.




5. The competences, procedure for the activity and guarantees for the independence of the National Bank, shall be determined by the organic law.



Article 69. State Audit Office




1. The use and expenditure of budgetary funds and other public resources shall be supervised by the State Audit Office, with the purpose of facilitating the efficiency and accountability of public governance. It shall also be entitled to scrutinise the activities of other state bodies of fiscal and economic control and to submit proposals on improving tax legislation to Parliament.




2. The State Audit Office is led by the General Auditor, who shall be elected by a majority of the total number of the Members of Parliament for a term of 5 years upon nomination by the Chairperson of Parliament.




3. The State Audit Office shall be independent in its activity.




4. The State Audit Office shall be accountable to Parliament. Twice a year, together with the submission of preliminary and full reports on the execution of the State Budget, the State Audit Office shall submit to Parliament its conclusions on the Government report. Once a year, it shall submit to Parliament its own activity report.




5. The State Audit Office shall ensure the control of public funds by Parliament.




6. The competences, structure, procedure for the activity and guarantees for the independence of the State Audit Office shall be determined by the organic law.



Chapter Eight. State Defence and Security



Article 70. Defence Forces




1. Defensive war shall be a sovereign right of Georgia.




2. The defence of Georgia shall be every citizen's duty. The procedure for performing military service shall be determined by law.




3. For the defence of state independence, sovereignty and territorial integrity, as well as for the fulfilment of other tasks related to defence and security as provided for by the Constitution and international obligations, Georgia shall have Defence Forces.




4. The types and composition of the Defence Forces shall be defined by law. The quantity of the Defence Forces shall be approved by a majority of the total number of the Members of Parliament upon recommendation by the Government.




5. During martial law, the merging of bodies responsible for state and public security with the Defence Forces shall be permitted by a decree.




6. The Defence Forces shall act by the orders of the Minister of Defence in accordance with the procedures established by law and, during a state of emergency or martial law, by the orders of the Prime Minister.



Article 71. State of emergency and martial law




1. In cases of armed attack, or a direct threat of armed attack on Georgia, the President of Georgia shall, upon recommendation by the Prime Minister, declare martial law, sign a truce (provided that the appropriate conditions are in place), and shall immediately present these decisions to Parliament for approval. The decision to declare martial law shall enter into force upon its announcement. Parliament approves the decision upon its assembly. If Parliament does not approve the decision following a vote, it shall become null and void.




2. In cases of mass unrest, the violation of the country's territorial integrity, a military coup d'état, armed insurrection, a terrorist act, natural or technogenic disasters or epidemics, or any other situation in which state bodies lack the capacity to fulfil their constitutional duties normally, the President of Georgia shall, upon recommendation by the Prime Minister, declare a state of emergency across the entire territory of the country or in any part of it, and shall immediately present this decision to Parliament for approval. The decision shall enter into force upon the announcement of the state of emergency. Parliament approves the decision upon its assembly. If Parliament does not approve the decision following a vote, it shall become null and void. Emergency powers shall only apply to the territory for which the state of emergency is declared.




3. During martial law or a state of emergency, the President of Georgia shall, upon recommendation by the Prime Minister, issue decrees that have the force of the organic law, and which shall be in force until the martial law or the state of emergency has been revoked. A decree related to the authority of the National Bank shall be issued with the consent of the President of the National Bank. A decree shall enter into force upon its issuance. A decree shall be submitted to Parliament immediately. Parliament approves the decision upon its assembly. If Parliament does not approve the decision following a vote, it shall become null and void.




4. During a state of emergency or martial law, the President of Georgia shall have the right to restrict by decree the rights listed in Articles 13, 14, 15, 17, 18, 19, 21 and 26 of the Constitution across the entire territory of Georgia or in any part of it. During a state of emergency or martial law, the President of Georgia shall have the right to suspend by decree Articles 13(2)-(6), 14(2), 15(2), 17(3), (5) and (6), 18(2), 19(3) of the Constitution across the entire territory of Georgia or in any part of it. The President of Georgia shall immediately submit the decree provided for by this paragraph to Parliament for approval. A decree on the restriction of a right shall enter into force upon its issuance, whereas a decree on the suspension of a norm shall enter into force upon approval by Parliament. A decree on the restriction of a right shall be approved in accordance with the procedure established by paragraph 3 of this article.




5. General elections shall not be held during a state of emergency or martial law. If a state of emergency is declared in a certain part of the country, a decision on whether to conduct elections in the rest of the territory of the country shall be made by Parliament.




6. A decision on revoking a state of emergency or martial law shall be adopted in accordance with the procedures established for declaring and approving a state of emergency or martial law.




7. Decisions by Parliament on issues provided for by this article shall be adopted by a majority of the total number of its members.



Article 72. Use of the Defence Forces




1. Decisions on the use of the Defence Forces during martial law shall be made by the Prime Minister and shall not require Parliament's approval.




2. During a state of emergency, the President of Georgia shall take decisions on the use of the Defence Forces upon recommendation by the Prime Minister, and shall immediately submit the decisions to Parliament for approval. Decisions shall enter into force upon their approval by Parliament. During natural or technogenic disasters or epidemics, the Prime Minister shall take decisions on the use of the Defence Forces, and these decisions shall not require Parliament's approval. During natural or technogenic disasters or epidemics, Parliament shall be authorised to take decisions on the termination of the use of the Defence Forces.




3. Upon recommendation by the Government, the President shall take decisions on the use of the Defence Forces in order to meet the country's international obligations, and shall immediately submit such decisions to Parliament for approval. Decisions shall enter into force upon approval by Parliament.




4. For the purposes of state defence, in special cases, as well as in cases provided for by law, the President of Georgia shall, upon recommendation by the Government, take decisions about the entry, use and movement of military forces of another state in the country. Decisions shall be immediately submitted to Parliament for approval and shall enter into force upon approval by Parliament.




5. Decisions by Parliament on issues provided for by this article shall be made by a majority of the total number of its members.



Article 73. National Defence Council




1. During martial law, a consultative body - the National Defence Council - shall be created and shall be chaired by the President of Georgia. The National Defence Council shall be composed of the President of Georgia, the Prime Minister, the Chairperson of Parliament, the Minister of Defence and Chief of Defence Forces. By the decision of the President of Georgia, individual members of Parliament and of the Government may be invited to become members of the Council. The National Defence Council shall act until the martial law has been revoked.




2. The competences and procedure for the activity of the National Defence Council shall be determined by law.



Chapter Nine. Local Self-Government



Article 74. Bodies, boundaries, legal basis of local self-government




1. Citizens of Georgia shall regulate issues of local importance through representative and executive bodies of local self-government. Representative bodies shall be elected on the basis of universal, equal and direct suffrage by secret ballot. Executive bodies shall execute the decisions of the representative bodies and shall be accountable to them.




2. A self-governing unit is a legal entity under public law. Decisions on the creation, abolishment or changing the boundaries of a self-governing unit shall be taken by Parliament upon recommendation by the Government and in consultation with relevant self-governing units.




3. Local self-governance shall be carried out in accordance with the procedures established by the organic law.



Article 75. Powers of self-governing units




1. The powers of the state authorities and the self-governing units shall be separated.




2. Self-governing units shall be authorised to take decisions, on their own initiative and in compliance with legislation, on all matters that do not fall within the exclusive powers of the State or of the autonomous republics, and which are not excluded from the powers of self-governing units by law.




3. A self-governing unit shall exercise its powers independently and be responsible for doing so within the ambit of the legislation of Georgia. A self-governing unit's powers, as defined by the organic law, shall be full and exclusive.




4. The State shall delegate powers to a self-governing unit on the basis of a legislative act or agreement by transferring the appropriate material and financial resources.




5. The state authorities shall exercise legal supervision over the activities of a self-governing unit. To ensure that relevant decisions are made, the supervision of the activities of a self-governing unit shall be permissible only with respect to decisions made on the basis of delegated powers. State supervision shall be exercised in accordance with the procedures established by the organic law and in accordance with the principle of proportionality.



Article 76. Guarantees of local self-government




1. A self-governing unit shall have its own property and finances.




2. A self-governing unit shall define its organisational arrangement independently and in accordance with the organic law, and shall take decisions on staff-related issues independently, in accordance with the organic law and legislation regulating civil service.




3. A self-governing unit shall be entitled to co-operate with other self-governing units to exercise its powers, in accordance with the procedures established by the organic law. A self-governing unit shall be entitled to join unions of self-governing units, in accordance with the procedures established by the organic law.




4. The state authorities shall take decisions on issues related to local self-government in consultation with self-governing units. The procedure for consultations shall be determined by the organic law.




5. Decisions made by the bodies of local self-government within the scope of their competence shall be binding in the territory of respective self-governing units.



Chapter Ten. Revision of the Constitution



Article 77. Procedure for the revision of the Constitution




1. The Constitution shall be revised by a constitutional law. More than half of the total number of the Members of Parliament, or no less than 200 000 voters, shall be entitled to submit a draft constitutional law.




2. A draft constitutional law shall be submitted to Parliament, which shall make the draft public for nation-wide public discussions. Parliament shall begin deliberations on the draft law 1 month after its publication.




3. A constitutional law shall be considered adopted if it is supported by at least two thirds of the total number of the Members of Parliament. The constitutional law shall be submitted to the President of Georgia for signature within 10 days following its approval, in one hearing, without amendments by at least two thirds of the total number of the members of the next Parliament.




4. If supported by at least three fourths of the total number of the Members of Parliament, the constitutional law shall be submitted to the President of Georgia for signature within the time frame established by Article 46 of the Constitution.




5. A constitutional law related to the restoration of territorial integrity shall be adopted by a majority of at least two thirds of the total number of the Members of Parliament and shall be submitted to the President of Georgia for signature within the time frame established by Article 46 of the Constitution.




6. The President of Georgia shall sign and promulgate a constitutional law in accordance with the procedures established by Article 46 of the Constitution.




7. In case of the declaration of a state of emergency or martial law, deliberations on a draft constitutional law shall be suspended until the state of emergency or martial law has been revoked.



Chapter Eleven. Transitional Provisions



Article 78. Integration into European and Euro-Atlantic structures


The constitutional bodies shall take all measures within the scope of their competences to ensure the full integration of Georgia into the European Union and the North Atlantic Treaty Organization.

